IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,727-01


EX PARTE NICKOLAS DEAN JOSIAH BERA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 79,727-01 IN THE 46TH DISTRICT COURT

FROM HARDEMAN COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault with a deadly weapon and sentenced to twenty years' imprisonment.  The Seventh Court of
Appeals affirmed his conviction. Bera v. State, No. 07-10-0343-CR (Tex. App.--Amarillo Oct. 9,
2011) (unpublished).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed.  We remanded this
application to the trial court for findings of fact and conclusions of law.
	Appellate counsel filed an affidavit with the trial court.  The trial court has entered findings
of fact and conclusions of law that appellate counsel failed to timely notify Applicant that his
conviction had been affirmed.  The trial court recommends that relief be granted.  Ex parte Wilson,
956 S.W.2d 25 (Tex. Crim. App. 1997); Tex. R. App. P. 48.4.   
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Seventh Court of Appeals in Cause No. 07-10-00343-CR that affirmed his conviction in Cause No. 3989 from the 46th District Court of Hardeman County. 
Applicant shall file his petition for discretionary review with this Court within 30 days of the date
on which this Court's mandate issues.

Delivered:  November 6, 2013
Do not publish